Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/27/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in claims 1 and 36, last 3 lines, applicant claims “the first side end of the main region is disposed outwardly from the first side end of the display area and the first side end of the main region is not disposed inwardly away from the first side end of the lower module.  It should be noted that above features cannot be supported by drawings because of mere absence of what is not shown.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

From reading the given specification and viewing the drawings, the examiner cannot ascertain as to what exactly the applicant is attempting to claim.
Further, applicant is requested to explain and show/point-out these claimed features in the provided drawings.
          Foregoing claims are informal (see rejection of claims above under 35 USC 112, second paragraph) that no meaningful examination on the merits of the claims can be undertaken at this time.  See MPEP 702.01.   Once the claims are sufficiently defined, search and examination on the merits will be given to the claims.  	
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached at (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


										       /Vip Patel/
										Primary Examiner
         AU 2879